                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

DOUGLAS CORNELL JACKSON, #748757,                 )
                     Plaintiff,                   )
                                                  )      No. 2:18-cv-15
-v-                                               )
                                                  )      Honorable Paul L. Maloney
UNKNOWN KOKKO, et al.,                            )
                            Defendants.           )
                                                  )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Douglas Jackson is a prisoner under the control of the Michigan Department

of Corrections. He alleges various violations of his civil rights. Defendants filed a motion

for partial summary judgment. (ECF No. 65.) Plaintiff filed a motion for injunctive relief.

(ECF No. 74.) The magistrate judge issued a report recommending the Court grant

Defendants’ motion and deny Plaintiff’s motion. (ECF No. 83.) Plaintiff filed objections.

(ECF No. 84.) Having reviewed the objections de novo, the Court will adopt the report and

recommendation.

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).
       1. The magistrate judge recommends granting the motion for summary judgment

and dismissing Plaintiff’s access to the courts claim. The magistrate judge discusses each

lawsuit identified by Plaintiff and explains why Plaintiff did not establish an actual injury.

Plaintiff objects. The objection is overruled. Plaintiff merely references his prior pleadings

and arguments, without addressing the specific findings and conclusions outlined in the R&R.

the Court need not hold a hearing to determine if Defendant Bouchard’s actions were

motivated by a legitimate penological interest.

       2. The magistrate judge recommends granting the motion for summary judgment

and dismissing Plaintiff’s Eighth Amendment claim. Plaintiff did not object to this portion

of the R&R.

       3.   The magistrate judge recommends dismissing Defendant Paacolon because

Paacolon has not been identified or served. Plaintiff objects, stating that on March 11, 2020,

he learned that the last name is spelled “Paakola.” The objection is overruled. The objection

does not address the findings or conclusions contained in the R&R. Plaintiff filed this lawsuit

more than two years ago.

       4. The magistrate judge recommends denying Plaintiff’s motion for injunctive relief.

Among the reasons, Plaintiff seeks injunctive relief against individuals who are not named

defendants and any injury would be fully compensable by monetary damages.                  The

magistrate judge also concludes that the public’s interest weighs heavily against an injunction.

Plaintiff objects. The objection is overruled. Plaintiff’s objection does not address any of

the findings and conclusions identified here.




                                                2
      Accordingly, the Report and Recommendation (ECF No. 83) is ADOPTED as the

Opinion of this Court. Defendants’ motion for partial summary judgment (ECF No. 65) is

GRANTED. Plaintiff’s access to the court claim and Plaintiff’s Eighth Amendment claim

are dismissed. Plaintiff’s motion for a preliminary injunction (ECF No. 74) is DENIED.

And, Defendant Paacolon is DISMISSED. IT IS SO ORDERED.

Date: March 24, 2020                                    /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge




                                          3
